Case 2:20-cv-00184-SPC-NPM Document 45 Filed 01/28/21 Page 1 of 7 PageID 840




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

ELIONE J. ADDERLY,

             Plaintiff,

v.                                               Case No: 2:20-cv-184-FtM-38NPM

VINCENT NORIEGA, KEVIN
ASHLEY and JULIAN
MONTALVO,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendants Vincent Noriega, Kevin Ashley and

Julian Montalvo’s Motion to Dismiss Plaintiff’s Complaint (Doc. 35).

       This is a civil rights case. In his Second Amended Complaint, Elione

Adderly—a prisoner of the Florida Department of Corrections (FDOC)—claims

Defendants violated his First and Eighth Amendment rights by attacking him

in retaliation for filing a grievance against former defendant Barbara Peer.2

Defendants—all current or former officers at Charlotte Correctional

Institution—move to dismiss, arguing (1) Adderly fails to state a First



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
2 Adderly voluntarily dismissed his claims against Peer. (Doc. 39).
Case 2:20-cv-00184-SPC-NPM Document 45 Filed 01/28/21 Page 2 of 7 PageID 841




Amendment retaliation claim, (2) Eleventh Amendment immunity bars this

action against Defendants in their official capacity, and (3) Adderly is not

entitled to monetary relief.

                                    Background

      The Court recounts the factual background as pled in Adderly’s Second

Amended Complaint, which it must take as true to decide whether the

Complaint states a plausible claim. See Chandler v. Sec’y Fla. Dep’t of Transp.,

695 F.3d 1194, 1198-99 (11th Cir. 2012). On November 4, 2019, just after

removing Adderly from his cell in hand restraints, Ashley bent Adderly’s hands

and fingers. When Adderly resisted, Ashley summoned Montalvo, Noriega,

and former defendant Dubrey.3 Montalvo grabbed Adderly’s arm and turned

him towards Peer, who shook her head and pointed at Adderly. Adderly

interpreted Peer’s gestures as an instruction to attack him in retaliation for a

grievance Adderly had filed against her. The officers pushed Adderly against

the wall and beat him. Adderly’s back, right arm, and thumb were injured in

the attack, and he received medical care for his back.                  Adderly seeks

compensatory and punitive damages from Defendants.




3The Court dismissed Dubrey from this case because Adderly failed to provide an address
where he could be served in accordance with Federal Rule of Civil Procedure 4. (Doc. 44).




                                           2
Case 2:20-cv-00184-SPC-NPM Document 45 Filed 01/28/21 Page 3 of 7 PageID 842




                               Legal Standard

      When considering a motion to dismiss under Rule 12(b)(6), courts must

accept all factual allegations in the complaint as true and view them in a light

most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The preferential standard of review, however, does not let all pleadings

adorned with facts survive to the next stage of litigation. The Supreme Court

has been clear on this point – a district court should dismiss a claim when a

party does not plead facts that make the claim facially plausible. See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when

a court can draw a reasonable inference, based on facts pled, that the opposing

party is liable for the alleged misconduct. See Iqbal, 556 U.S. at 678. This

plausibility standard requires “more than a sheer possibility that a defendant

has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 557 (internal quotation

marks omitted)). And a plaintiff must allege more than labels and conclusions

amounting to a formulaic recitation of the elements of a cause of action.

Twombly, 550 U.S. at 555.

      Adderly files his Second Amended Complaint under 42 U.S.C. § 1983. To

state a § 1983 claim, a plaintiff must allege that (1) the defendant deprived

him of a right secured under the Constitution or federal law, and (2) the

deprivation occurred under color of state law. Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011) (citing Arrington v. Cobb Cty., 139 F.3d 865, 872




                                       3
Case 2:20-cv-00184-SPC-NPM Document 45 Filed 01/28/21 Page 4 of 7 PageID 843




(11th Cir. 1998)). In addition, a plaintiff must allege and establish an

affirmative causal connection between the defendant’s conduct and the

constitutional deprivation. Marsh v. Butler Cty., Ala., 268 F.3d 1014, 1059

(11th Cir. 2001).

                                  Discussion

      Defendants first argue Adderly failed to state a First Amendment

retaliation claim. The Eleventh Circuit succinctly summarized the relevant

law as follows:

      Prison officials may not retaliate against inmates for filing
      lawsuits or administrative grievances. An inmate raises a
      constitutional claim of retaliation if he established that the prison
      disciplined him for filing a grievance or lawsuit concerning the
      conditions of his imprisonment.          To establish a claim for
      retaliation, the inmate must show a causal connection between his
      protected conduct and the harm complained of.

Smith v. Fla. Dep’t of Corr., 318 F. App’x 726, 728 (11th Cir. 2008) (internal

citations omitted).

      Defendants argue Adderly failed to plead a causal connection. The Court

agrees.   At this stage of the case, the Court must make all reasonable

inferences in Adderly’s favor. But a mere gesture by Peer is not enough to

support an inference that the attack was motivated by Adderly’s grievance.

The Court thus finds that Adderly fails to plausibly plead the requisite

causation, and the Court dismisses the First Amendment retaliation claim.




                                       4
Case 2:20-cv-00184-SPC-NPM Document 45 Filed 01/28/21 Page 5 of 7 PageID 844




      Defendants ignore that Adderly also brings his case under the Eighth

Amendment.       The pleading failure that sinks Adderly’s First Amendment

claim does not affect his Eighth Amendment claim.         Because the beating

Adderly alleges can be considered cruel and unusual punishment, the Court

does not dismiss the Second Amended Complaint in its entirety.

      Defendants next argue Eleventh Amendment immunity bars Adderly

from suing them in their official capacities. Eleventh Amendment sovereign

immunity bars citizens from suing a state unless sovereign immunity is waived

by the state or abrogated by Congress. Attwood v. Clemons, 818 F. App’x 863,

866 (11th Cir. 2020). The bar protects state officials sued in their official

capacities but not their individual capacities. Melton v. Abston, 841 F.3d 1207,

1234-35 (11th Cir. 2016). The Second Amended Complaint does not state

whether Adderly sues Defendants in their individual capacities, official

capacities, or both. His request for punitive damages suggests this is an

individual-capacity suit. See Adams v. Franklin, 111 F. Supp. 2d 1255, 1262

(11th Cir. 2000) (“Because Plaintiff may not obtain punitive damages from

Defendants in their official capacities, the logical inference is that Plaintiff

seeks punitive damages in their individual capacities.”). But to avoid any

future confusion, the Court will dismiss Adderly’s claims to the extent he seeks

official-capacity liability.




                                       5
Case 2:20-cv-00184-SPC-NPM Document 45 Filed 01/28/21 Page 6 of 7 PageID 845




      Finally, Defendants argue that Adderly cannot seek monetary damages

because he has only alleged de minimis physical injuries.              The Prison

Litigation Reform Act (PLRA) states, “No Federal civil action may be brought

by a prisoner confined in a jail, prison, or other correctional facility, for mental

or emotional injury suffered while in custody without a proper showing of

physical injury…” 42 U.S.C. § 1997e(e). The purpose of this requirement is

“to curtail frivolous and abusive prisoner litigation about the routine

discomforts of confinement.” Thompson v. Smith, 805 F. App’x 893, 901 (11th

Cir. 2020) (cleaned up). But the injury need not be severe, and injuries can be

more than de minimis even if they do not require professional medical

attention. Id. at 904.

      Here is how Adderly describes the attack: after pushing Adderly against

the wall,

      Defendant Ashley started to elbow [Adderly] in the back and side
      of his neck while defendant Montalvo banged his head against the
      wall. Defendant Ashley was also kneeing [Adderly] in his
      legs…Defendant Montalvo squeezed the hand restraints tightly
      around [Adderly]’s wrist bending his right wrist and
      thumb…[Noriega] also banged [Adderly]’s head against the
      wall…Dubrey and Montalvo grabbed [Adderly] by both arm and
      shoulders bending them behind his back carrying him out of the
      wing.

(Doc. 9 at 7). As a result, Adderly “was seen by medical for the back injury he

sustained” and he “suffers injuries to his back and right arm/thumb[.]” (Doc.

9 at 7-8).




                                         6
Case 2:20-cv-00184-SPC-NPM Document 45 Filed 01/28/21 Page 7 of 7 PageID 846




      The Court finds Adderly’s allegations sufficient to plausibly state he

suffered more than de minimis injuries, particularly because—making all

reasonable inference in Adderly’s favor—the attack was unjustified.     See

Thompson v. Smith, 805 F. App’x 893, 905 (11th Cir. 2020) (“being pepper

sprayed sadistically and without penological justification is not a routine

discomfort of confinement”). The Second Amendment Complaint thus justifies

a claim for monetary damages.

      Accordingly, it is now ORDERED:

      Defendants Vincent Noriega, Kevin Ashley and Julian Montalvo’s

Motion to Dismiss Plaintiff’s Complaint (Doc. 35) is GRANTED in part and

DENIED in part.

      (1) Adderly’s First Amendment retaliation claim is DISMISSED.

      (2) The Second Amended Complaint is DISMISSED to the extent it sues

         Defendants in their official capacity.

      (3) The Motion to Dismiss is otherwise DENIED.

      (4) Defendants’ answers to the Second Amended Complaint are due

         February 11, 2021.

      DONE and ORDERED in Fort Myers, Florida on January 28, 2021.




Copies: All Parties of Record




                                       7
